PER CURIAM.
Lawrence E. Haymes appeals from the magistrate judge’s order* denying his motion to amend his 28 U.S.C.A. § 2254 (West 1994 & Supp.2000) petition. We dismiss the appeal for lack of jurisdiction because the order is not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order here appealed is neither a final order nor an appeal-*176able interlocutory or collateral order. We deny a certificate of appealability and dismiss the appeal as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 The parties consented to the jurisdiction of a magistrate judge under 28 U.S.C. § 636(c) (1994).